Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/20/2022, with respect to claims 14, 23, and 25 have been fully considered and are persuasive. The rejection of claims 14-28 has been withdrawn. 

Allowable Subject Matter
Claims 14-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, none of the prior art of record, either alone or in obvious combination, disclose a stabilizer for a chassis of a vehicle, the stabilizer comprising: a curved stabilizer body that forms a torsion spring, a pendulum support, comprising a joint ball and a ball stud extending from the joint ball, the joint ball being a first end of the pendulum support and an end of the ball stud remote from the joint ball being a second end of the pendulum support, a rigid connecting element having first and second ends, the connecting element connecting the stabilizer body and the pendulum support to one another, and the first end of the connecting element is injection-molded onto the joint ball of the pendulum support, the second end of the connecting element is directly, rigidly fixed to a first end of the stabilizer body.
Regarding claim 23, none of the prior art of record, either alone or in obvious combination, disclose a stabilizer for a chassis of a vehicle, the stabilizer comprising: a curved stabilizer body that forms a torsion spring, first and second pendulum supports, each of the first 
Regarding claim 25, none of the prior art of record, either alone or in obvious combination, disclose a method for producing a stabilizer having a curved stabilizer body that forms a torsion spring, a pendulum support and a connecting element, the connecting element connecting the stabilizer body and the pendulum support to one another, a first end of the connecting element is injection-molded onto an end of the pendulum support, the method comprising: making the stabilizer body, making the pendulum support such that the first end of the pendulum support is a joint ball and a ball stud extends from the joint ball to a second end of the pendulum support, making the connecting element as an injection-molded component, and injection molding the second end of the pendulum support onto a first end of the stabilizer body at the same time as injection-molding the first end of connecting element onto the pendulum joint ball of the pendulum support.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Daniel M. Keck/Patent Examiner, Art Unit 3614                                  

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614